DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/14.2022 has been entered. Claim 12 has been amended. Therefore, claims 1-20 are now pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Verkuylen (US — 4,732,244) discloses Hydraulic Shock Damper Assembly comprising:
an inner tube (21, Attached figure and fig: 2) forming an inner fluid volume (Attached figure and fig: 2);
an outer tube (22, Fig: 2) forming an outer fluid volume (23, Attached figure and fig: 2);
a remote reservoir (27, Fig: 2) in fluid communication with said inner fluid volume and said outer fluid volume (via channel 30, Fig: 2), said remote reservoir comprising:
a fluid portion (Attached figure and fig: 2);
a gas portion (Attached figure and fig: 2); and

a first flow passage (Attached figure and fig: 2) extending between said inner fluid volume and said fluid portion of said remote reservoir (Attached figure and fig: 2);
a second flow passage (Attached figure and fig: 2) extending between said outer fluid volume and said fluid portion of said remote reservoir (Fig: 1); and
at least one valve (I, Il, Attached figure and fig: 2) interposed in at least one of said first flow passage and said second flow passage (Attached figure and fig: 2),
wherein said at least one valve controls fluid flow through said at least one of said first flow passage and said second flow passage (Attached figure and fig: 2); and
a damping piston (24, Fig: 2) moveable within said inner tube and connected to a shaft (26, Fig: 1) extending outwardly of said inner tube through a sealed end thereof (Attached figure and fig: 2), movement of said damping piston enabling fluid to flow between one side of said damping piston and said fluid portion of said remote reservoir via said valved interconnection and at least one of said inner fluid volume and said outer fluid volume (Attached figure and fig: 2).
Marking (US — 2012/0018263 A1) discloses Suspension Damper with Remotely-Operable Valve comprising:
at least one flow passage (153, 154, Fig: 1) extending through said inner tube (151, Fig: 1) to enable fluid communication between said inner fluid volume and said outer fluid volume (Fig: 1); and

another teaching reference Ishii (US — 2010/0018818 A1) discloses Shock Absorber with Hydraulic Flow Duct comprising:
damping piston (2, Fig: 1) sealingly isolates said inner tube into a compression volume (C, Fig: 1) and a rebound volume (R, Fig: 1).
However, prior art and teaching references fail to disclose wherein at least one opening of said flow passage is not formed in a side wall of said inner tube.
Prior art and teaching references fail to disclose or suggest these limitations recited in independent claims 1, 12 and 16. Therefore, independent claims 1, 12 and 16 are allowable. Claims 2-11, 13-15 and 17-20 are also allowable by virtue of their dependencies from claims 1,12 and 16 accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657